FILED
                             NOT FOR PUBLICATION                            DEC 15 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


CHONGJIN XU,                                     No. 13-72452

               Petitioner,                       Agency No. A201-060-117

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 9, 2015**

Before:        WALLACE, RAWLINSON, and IKUTA, Circuit Judges.

      Respondent’s motion to lift the stay of proceedings is granted.

      Chongjin Xu, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ order dismissing her appeal from an immigration judge’s




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
decision denying her application for asylum and withholding of removal. Our

jurisdiction is governed by 8 U.S.C. § 1252. We dismiss the petition for review.

      The agency found Xu not credible based on internally inconsistent evidence,

inconsistencies between her testimony and application, and on vague, confusing,

and non-responsive testimony. We lack jurisdiction to review Xu’s contention that

the agency should have considered the eleven-month gap between her immigration

hearings in assessing her credibility. See Barron v. Ashcroft, 358 F.3d 674, 677

(9th Cir. 2004) (court lacks jurisdiction to review claims not presented to the

agency). Apart from this contention, Xu does not raise any substantive challenge

to the agency’s adverse credibility findings. See Martinez-Serrano v. INS, 94 F.3d
1256, 1259 (“Issues raised in a brief that are not supported by argument are

deemed abandoned.”).

      PETITION FOR REVIEW DISMISSED.




                                          2                                       13-72452